DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 10341498B2. Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claim 1 of the U.S. Patent No. 10341498 B2 and claim 1 of the Pending application (Please see the Table below):
US Patent NO 10341498 B2  
Pending application 17119456 
Reasoning
1. A method, comprising: receiving, by a mobile switching center (MSC) of a telephone network, during an originating call setup phase of a call, a telephony call setup request from a first user device; wherein the telephony call setup request identifies a telephone number associated with a second user device; wherein the first user device is associated with a user account having an insufficient account credit value that is 
    2. The method of claim 1, wherein the call duration timer is set to zero. 
    3. A telephone network system, comprising: a first user device configured to request a call; a mobile switching center (MSC); a service control point (SCP); a prepaid billing manager; a second user device configured to receive the call from the first user device; wherein: the telephone network is configured to receive, at the mobile switching center (MSC), a telephony call setup request from the first user device during an originating call setup phase of the call; the first user device is associated with a user account having an insufficient account credit value that is insufficient to complete a terminating call setup phase of the call; the SCP is configured to determine that the user account has the insufficient account credit value to complete the terminating call setup phase of the call; the SCP is configured to instruct the MSC to set a maximum call duration timer to a value that is less than or equal to 1 second; the MSC is configured to continue, after the setting of the maximum call duration timer, to progress the call through the terminating call setup phase toward the second user device; the MSC is configured to activate the maximum call duration timer upon encountering a chargeable event during the terminating call setup phase of the call; the MSC is configured to present a Ring Back Tone to the first user device; wherein the Ring Back Tone is presented to the first user device before the maximum call duration timer expires; the MSC is configured to receive a confirmation that the second user device is ringing; the MSC is configured to notify the SCP that the second user device is ringing and that the maximum call duration timer has expired; and the MSC is configured to release the call upon being notified that the maximum call duration timer has expired. 
    4. The telephone network system of claim 3, wherein the call duration timer is set to zero. 
    5. A method, comprising: receiving, by a network switching center of a telephone network, during an originating call setup phase of a call, a telephony call setup request from a first user device; wherein the telephony call setup request identifies a telephone number associated with a second user device; initiating, by the network switching center, a network dialog with a service control point (SCP) to request a call processing instruction from a service control point for a terminating call setup phase of the call; wherein, when an account associated with the first user device has an insufficient credit value to complete a terminating call setup phase of the call, the call processing instruction is configured to: i) instruct the network switching center to continue to progress the call through the terminating call setup phase, and ii) identify a call duration quota to be a value that is less than or equal to 1 second; wherein a call duration quota is from a billing system; setting, upon the receipt of the call processing instruction, by the network switching center, a maximum call duration timer to the value that is less than or equal to 1 second; continuing, after the setting of the maximum call duration timer, by the network switching center, to progress the call through the terminating call setup phase toward the second user device; activating, by the network switching center of the telephone network, the maximum call duration timer upon encountering a network event during the terminating call setup phase of the call; presenting, by the network switching center of the telephone network, a Ring Back Tone to the first user device; wherein the Ring Back Tone is presented to the first user device before the maximum call duration timer expires; receiving, by the network switching center of the telephone network, a confirmation that the second user device is ringing; notifying, by the network switching center of the telephone network, the SCP that the second user device is ringing; and releasing, by the SCP, the call in response to being notified that the second user device is ringing and after the maximum call duration timer expires. 
    6. The method of claim 5, wherein the network event is a chargeable event. 
    7. The method of claim 5, wherein the call duration quota is zero.


2. The method of claim 1, further comprising: activating, by the at least one call servicer, the duration timer upon encountering a chargeable event.

3. The method of claim 2, wherein the chargeable event comprises an event of a Ring Back Tone (RBT).

4. The method of claim 2, further comprising: presenting, by the at least one call servicer, the RBT to the first user device.

5. The method of claim 2, wherein the chargeable event comprises an event of answering the call at the second user device.

6. The method of claim 1, wherein the releasing of the call causes the second user device to generate a missed called notification.

7. The method of claim 1, further comprising: causing, by the at least one call servicer, to generate an Airtime Exhausted notice notification at the first user device.

8. The method of claim 1, wherein the at least one call servicer comprises at least one of: a mobile switching center or a service control point, a prepaid balance manager, or any combination thereof.






9. A call servicing network, comprising: at least one call servicer configured to at least: receive, from a first user device, a telephony call request for a call to a telephone number that is associated with a second user device; wherein the first user device is associated with a user account having a credit value that is insufficient to charge for the call; set a duration timer that has a first duration that is below a second duration that results in a charge for the call; continue, after the setting of the duration timer, to progress the call toward the second user device until the duration time expires; and release the call after the duration timer has expired so as to avoid the charge for the call.

10. The system of claim 9, wherein the at least one call servicer is further configured to activate the duration timer upon encountering a chargeable event.

11. The system of claim 10, wherein the chargeable event comprises an event of a Ring Back Tone (RBT).

12. The system of claim I 1, wherein the at least one call servicer is further configured to present the RBT to the first user device.

13. The system of claim 10, wherein the chargeable event comprises an event of answering the call at the second user device.

14. The system of claim 9, wherein the at least one call servicer is further configured to cause the second user device to generate a missed called notification when the at least one call servicer releases the call.

15. The system of claim 9, wherein the at least one call servicer is further configured to cause to generate notification an Airtime Exhausted notice at the first user device.

16. The system of claim 9, wherein the at least one call servicer comprises at least one of. a mobile switching center or a service control point, a prepaid balance manager, or any combination thereof.



Further, the instant claims obviously encompass the claimed invention of U.S. Patent No. 10341498 B2 and differ only in terminology. To the extent that the instant claims are broaden and therefore generic to the claimed invention of U.S. Patent No. 10341498 B2, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a pending application. Nonetheless, the removal of said limitations from claim 1 of the present application made claim 1 a broader version of claim 1. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1.





Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 10868918 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claim 1 of the U.S. Patent No. 10868918 B2 and claim 1 of the Pending application (Please see the Table below):
US Patent NO 10868918 B2  
Pending application 17119456 
Reasoning
1. A method, comprising: receiving, by a mobile switching center (MSC) of a telephone network, during an originating call setup phase of a call, a telephony call setup request from a first user device; wherein the telephony call setup request identifies a telephone number associated with a second user device; wherein the first user device is associated with a user account having a credit value that is insufficient to complete a terminating setup phase of the call; initiating, by the MSC of the telephone network, a network dialog between the MSC and a service control point (SCP) whereby the SCP instructs the MSC to set the maximum call duration timer to the value that is less than or equal to 1 second and instructing the MSC to continue the call through the terminating setup phase toward the second user device; continuing, by the MSC of the telephone network, after the setting of the maximum call duration timer, to progress the call through the terminating setup phase toward the second user device; receiving, by the MSC, a confirmation that the second user device is ringing; and releasing, by the MSC, the call based on the confirmation that the second user device is ringing. 
    2. The method of claim 1, further comprising: activating, by the MSC of the telephone network, the maximum call duration timer upon encountering a chargeable event during the terminating setup phase of the call; and releasing, by the MSC of the telephone network, the telephony call after the maximum call duration timer expires. 
    3. The method of claim 2, wherein the chargeable event includes: an event of presenting a Ring Back Tone to the first user device, and an event of answering the call at the second user device. 
    4. The method of claim 1, further comprising: presenting, by the MSC of the telephone network, a Ring Back Tone to the first user device on confirming that the second user device is ringing. 
    5. The method of claim 1, further comprising: releasing, by the MSC of the telephone network, the telephony call after confirming that the second user device is ringing. 
    6. A telephone network, comprising: a first user device configured to request a call; a mobile switching center (MSC); a service control point (SCP); a prepaid billing manager; a second user device configured to receive the call from the first user device; wherein: the telephone network is configured to receive, at the MSC, a telephony call setup request from the first user device during an originating call setup phase of the call; the first user device is associated with a user account having a credit value that is insufficient to complete a terminating setup phase of the call; the SCP is configured to determine that the user account has the insufficient account credit value to complete the terminating setup phase of the call; the SCP is configured to instruct, based on the insufficient account credit value, the MSC to set a maximum call duration timer to a value that is less than or equal to 1 second; the MSC is configured to notify the SCP that the maximum call duration timer has expired; and the MSC is configured to release the call upon being notified that the maximum call duration timer has expired. 
    7. The network of claim 6, wherein the MSC is further configured to: activate the maximum call duration timer upon encountering a chargeable event during the terminating setup phase of the call; and release the telephony call after the maximum call duration timer expires. 
    8. The network of claim 7, wherein the MSC is configured to present a Ring Back Tone to the first user device on confirming that the second user device is ringing. 
    9. The network of claim 8, wherein the chargeable event includes: an event of presenting a Ring Back Tone to the first user device, and an event of answering the call at the second user device. 
    10. The network of claim 7, wherein the MSC is further configured to release the telephony call after confirming that the second user device is ringing. 
    11. A method, comprising: receiving, by a network switching center of a telephone network, during an originating call setup phase of a call, a telephony call setup request from a first user device; wherein the telephony call setup request identifies a telephone number associated with a second user device; requesting, by the network switching center, a call processing instruction from a service control point; requesting, by the service control point, a maximum call duration quota from a billing system; determining, by the billing system, that an account associated with the first user device has insufficient credit value to complete a terminating setup phase of the call; returning, by the billing system, the maximum call duration quota to the service control point; wherein the maximum call duration quota is set to a value that is less than or equal to 1 second; instructing, by the service control point, based on the maximum call duration quota, the switching center to continue to the call through the terminating setup phase; and configuring the telephone network to disconnect the call during the terminating setup phase when the maximum call duration quota has been reached. 
    12. The method of claim 11, wherein the terminating setup phase of the call comprises a ringing state. 
    13. The method claim 11, further comprising: responsive to the second user device ringing, presenting, by the service control point, a Ring Back Tone to the first user device. 
    14. The method of claim 13, further comprising: responsive to the Ring Back Tone being presented to the first user device: indicating, by the service control point, that the maximum call duration quota has been reached and releasing, by the service control point, the call.
1. A method comprising: receiving, by at least one call servicer, from a first user device, a telephony call request for a call to a telephone number that is associated with a second user device; wherein the first user device is associated with a user account having a credit value that is insufficient to charge for the call; setting, by the at least one call servicer, a duration timer that has a first duration that is below a second duration that results in a charge for the call; continuing, by the at least one call servicer, after the setting of the duration timer, to progress the call toward the second user device until the duration time expires; and releasing, by the at least one call servicer, the call after the duration timer has expired so as to avoid the charge for the call.

2. The method of claim 1, further comprising: activating, by the at least one call servicer, the duration timer upon encountering a chargeable event.

3. The method of claim 2, wherein the chargeable event comprises an event of a Ring Back Tone (RBT).

4. The method of claim 2, further comprising: presenting, by the at least one call servicer, the RBT to the first user device.

5. The method of claim 2, wherein the chargeable event comprises an event of answering the call at the second user device.

6. The method of claim 1, wherein the releasing of the call causes the second user device to generate a missed called notification.

7. The method of claim 1, further comprising: causing, by the at least one call servicer, to generate an Airtime Exhausted notice notification at the first user device.

8. The method of claim 1, wherein the at least one call servicer comprises at least one of: a mobile switching center or a service control point, a prepaid balance manager, or any combination thereof.

9. A call servicing network, comprising: at least one call servicer configured to at least: receive, from a first user device, a telephony call request for a call to a telephone number that is associated with a second user device; wherein the first user device is associated with a user account having a credit value that is insufficient to charge for the call; set a duration timer that has a first duration that is below a second duration that results in a charge for the call; continue, after the setting of the duration timer, to progress the call toward the second user device until the duration time expires; and release the call after the duration timer has expired so as to avoid the charge for the call.

10. The system of claim 9, wherein the at least one call servicer is further configured to activate the duration timer upon encountering a chargeable event.

11. The system of claim 10, wherein the chargeable event comprises an event of a Ring Back Tone (RBT).

12. The system of claim I 1, wherein the at least one call servicer is further configured to present the RBT to the first user device.

13. The system of claim 10, wherein the chargeable event comprises an event of answering the call at the second user device.

14. The system of claim 9, wherein the at least one call servicer is further configured to cause the second user device to generate a missed called notification when the at least one call servicer releases the call.

15. The system of claim 9, wherein the at least one call servicer is further configured to cause to generate notification an Airtime Exhausted notice at the first user device.

16. The system of claim 9, wherein the at least one call servicer comprises at least one of. a mobile switching center or a service control point, a prepaid balance manager, or any combination thereof.



Further, the instant claims obviously encompass the claimed invention of U.S. Patent No. 10868918 B2 and differ only in terminology. To the extent that the instant claims are broaden and therefore generic to the claimed invention of U.S. Patent No. 10868918 B2, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a pending application. Nonetheless, the removal of said limitations from claim 1 of the present application made claim 1 a broader version of claim 1. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-10, 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kortesniemi et al (20110171931).
Regarding claim 1, Kortesniemi et al discloses, a method comprising (fig. 1-4): 
receiving, by at least one call servicer (206/220, fig. 2)), from a first user device (202, fig. 2), a telephony call request for a call to a telephone number that is associated with a second user device (204, fig. 2) (¶ 0068);
 wherein the first user device is associated with a user account having a credit value that is insufficient to charge for the call (¶ 0068, the current account balance is zero or negative, the call establishment request is not authorized and hence not completed. In this case an appropriate audio message or other indication may be notified to the mobile telephone 202 indicating that the subscriber does not have sufficient credit to place a call); 
setting, by the at least one call servicer, a duration timer that has a first duration that is below a second duration that results in a charge for the call (¶ 0005, 0068-0069, the current account balance is zero or negative, the call establishment request is not authorized and hence not completed, the network 206 notifies the billing system 220 to appropriately update the subscriber's account balance. Periodically during the call the network 206 notifies the billing system 220 that the call is still in progress so that subscriber's account balance can be debited during the lifetime of the call. Preferably the account balance is debited in real-time or in substantially real-time); 
continuing, by the at least one call servicer, after the setting of the duration timer, to progress the call toward the second user device until the duration time expires (¶ 0005, 0068-0069, the current account balance is zero or negative, the call establishment request is not authorized and hence not completed, the network 206 notifies the billing system 220 to appropriately update the subscriber's account balance. Periodically during the call the network 206 notifies the billing system 220 that the call is still in progress so that subscriber's account balance can be debited during the lifetime of the call. Preferably the account balance is debited in real-time or in substantially real-time); and
 releasing, by the at least one call servicer, the call after the duration timer has expired so as to avoid the charge for the call (¶ 0005, 0068-0069, whenever a request to make a charge-incurring use is made the billing system is requested to authorize the use. Authorization is given if the subscribers account balance is positive, otherwise authorization is not given. During a telephone call for example, the pre-paid account is debited, typically in substantially real-time, and if at any time the pre-paid account balance reaches zero the on-going call is disconnected).
Regarding claim 2, Kortesniemi et al discloses in claim 1 further, Kortesniemi et al discloses, activating, by the at least one call servicer, the duration timer upon encountering a chargeable event (¶ 0005, 0068-0069, whenever a request to make a charge-incurring use is made the billing system is requested to authorize the use. Authorization is given if the subscribers account balance is positive, otherwise authorization is not given. During a telephone call for example, the pre-paid account is debited, typically in substantially real-time, and if at any time the pre-paid account balance reaches zero the on-going call is disconnected).
Regarding claim 5, Kortesniemi et al discloses in claim 1, further, Kortesniemi et al discloses, wherein the chargeable event comprises an event of answering the call at the second user device (¶ 0005, 0060, 0068-0069, call is connected, the network 106 periodically informs the billing system 108 that the call is on-going. The frequency at which this is done may be specified by the billing system 108 and may vary depending on, for example, the current account balance or other factors. The frequency may typically be between 30 and 90 seconds, although it may be considerably longer or shorter depending on specific requirements).
Regarding claim 7, Kortesniemi et al discloses in claim 1, further, Kortesniemi et al discloses, further comprising: causing, by the at least one call servicer, to generate an Airtime Exhausted notice notification at the first user device (¶ 0005, 0060, 0068-0069, the current account balance is zero or negative, the call establishment request is not authorized and hence not completed. In this case an appropriate audio message or other indication may be notified to the mobile telephone 202 indicating that the subscriber does not have sufficient credit to place a call).
Regarding claim 8, Kortesniemi et al discloses in claim 1, further, Kortesniemi et al discloses, wherein the at least one call servicer comprises at least one of: a mobile switching center or a service control point, a prepaid balance manager, or any combination thereof (¶ 0005, 0060, 0068-0069, the mobile telephone 202 places a circuit-switched voice call to the mobile telephone 204 a call establishment request in the form of signaling messages, such as SS7 signaling messages, are sent to the telephony network 206 over a voice/signaling path 212. The signaling messages indicate the called party number of the mobile telephone 104 and the calling party number of the mobile telephone 202. The network 206 recognizes the calling party number of the mobile telephone 202 as having an associated a pre-paid account and requests from the billing sub-system 220, via a signaling path 218, authorization to complete the call establishment request).
Regarding claim 9, Kortesniemi et al discloses, a call servicing network, comprising: 
at least one call servicer configured to at least: receive, from a first user device, a telephony call request for a call to a telephone number that is associated with a second user device (¶ 0068); 
wherein the first user device is associated with a user account having a credit value that is insufficient to charge for the call (¶ 0068, the current account balance is zero or negative, the call establishment request is not authorized and hence not completed. In this case an appropriate audio message or other indication may be notified to the mobile telephone 202 indicating that the subscriber does not have sufficient credit to place a call); 
set a duration timer that has a first duration that is below a second duration that results in a charge for the call (¶ 0005, 0068-0069, the current account balance is zero or negative, the call establishment request is not authorized and hence not completed, the network 206 notifies the billing system 220 to appropriately update the subscriber's account balance. Periodically during the call the network 206 notifies the billing system 220 that the call is still in progress so that subscriber's account balance can be debited during the lifetime of the call. Preferably the account balance is debited in real-time or in substantially real-time); 
continue, after the setting of the duration timer, to progress the call toward the second user device until the duration time expires (¶ 0005, 0068-0069, the current account balance is zero or negative, the call establishment request is not authorized and hence not completed, the network 206 notifies the billing system 220 to appropriately update the subscriber's account balance. Periodically during the call the network 206 notifies the billing system 220 that the call is still in progress so that subscriber's account balance can be debited during the lifetime of the call. Preferably the account balance is debited in real-time or in substantially real-time); and 
release the call after the duration timer has expired so as to avoid the charge for the call(¶ 0005, 0068-0069, whenever a request to make a charge-incurring use is made the billing system is requested to authorize the use. Authorization is given if the subscribers account balance is positive, otherwise authorization is not given. During a telephone call for example, the pre-paid account is debited, typically in substantially real-time, and if at any time the pre-paid account balance reaches zero the on-going call is disconnected).
Regarding claim 10, Kortesniemi et al discloses in claim 9, further, Kortesniemi et al discloses, wherein the at least one call servicer is further configured to activate the duration timer upon encountering a chargeable event (¶ 0005, 0068-0069, whenever a request to make a charge-incurring use is made the billing system is requested to authorize the use. Authorization is given if the subscribers account balance is positive, otherwise authorization is not given. During a telephone call for example, the pre-paid account is debited, typically in substantially real-time, and if at any time the pre-paid account balance reaches zero the on-going call is disconnected).
Regarding claim 13, Kortesniemi et al discloses in claim 9, further, Kortesniemi et al discloses, wherein the chargeable event comprises an event of answering the call at the second user device(¶ 0005, 0060, 0068-0069, call is connected, the network 106 periodically informs the billing system 108 that the call is on-going. The frequency at which this is done may be specified by the billing system 108 and may vary depending on, for example, the current account balance or other factors. The frequency may typically be between 30 and 90 seconds, although it may be considerably longer or shorter depending on specific requirements).
Regarding claim 15, Kortesniemi et al discloses in claim 9, further, Kortesniemi et al discloses, wherein the at least one call servicer is further configured to cause to generate notification an Airtime Exhausted notice at the first user device (¶ 0005, 0060, 0068-0069, the current account balance is zero or negative, the call establishment request is not authorized and hence not completed. In this case an appropriate audio message or other indication may be notified to the mobile telephone 202 indicating that the subscriber does not have sufficient credit to place a call).
Regarding claim 16, Kortesniemi et al discloses in claim 9, further, Kortesniemi et al discloses, wherein the at least one call servicer comprises at least one of. a mobile switching center or a service control point, a prepaid balance manager, or any combination thereof (¶ 0005, 0060, 0068-0069, the mobile telephone 202 places a circuit-switched voice call to the mobile telephone 204 a call establishment request in the form of signaling messages, such as SS7 signaling messages, are sent to the telephony network 206 over a voice/signaling path 212. The signaling messages indicate the called party number of the mobile telephone 104 and the calling party number of the mobile telephone 202. The network 206 recognizes the calling party number of the mobile telephone 202 as having an associated a pre-paid account and requests from the billing sub-system 220, via a signaling path 218, authorization to complete the call establishment request).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 6, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kortesniemi et al (20110171931) in view of Johnson (20090270067).
Kortesniemi et al discloses in claims 1, 9, further, Kortesniemi et al does not specifically disclose, wherein the chargeable event comprises an event of a Ring Back Tone (RBT), by the at least one call servicer, the RBT to the first user device and wherein the at least one call servicer is further configured to cause the second user device to generate a missed called notification when the at least one call servicer releases the call.
In the same field of endeavor, regarding claims 3, 11 Johnson discloses, wherein the chargeable event comprises an event of a Ring Back Tone (RBT) (¶ 0038, 0043, fig. 6 and 7).Regarding claims 4, 14 Johnson discloses, by the at least one call servicer, the RBT to the first user device (¶ 0038, 0043, fig. 6 and 7). Regarding claims 6, 14 Johnson discloses, wherein the at least one call servicer is further configured to cause the second user device to generate a missed called notification when the at least one call servicer releases the call (¶ 0038, 0043, fig. 6 and 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kortesniemi et al by specifically adding feature in order to enhance system performance to effectively allows the high reliability network such as call signaling-based telecommunication network, to minimize the associated uneconomic usage of mobile network resources for both dropped calls and Zero Credit subscribers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/Primary Examiner, Art Unit 2643